Citation Nr: 1609947	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease (DJD) of the lumbar spine prior to July 11, 2012, and to a disability rating greater than 60 percent from July 11, 2012, forward.

2. Entitlement to an initial rating greater than 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988 and from July 1990 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge program.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Baltimore, Maryland.

The October 2006 rating decision granted service connection for lumbar spine DJD with an evaluation of 10 percent effective September 1, 2006.  The rating decision also granted service connection for S1 radiculopathy with weakness of the right foot dorsiflexors with an evaluation of 20 percent effective September 1, 2006.

In March 2012, the Veteran testified in person before the undersigned during a Central Office hearing; a transcript of this hearing is of record.  Thereafter, the Board remanded the case in June 2012 for additional development.

In a January 2013 rating decision, the RO increased the rating of the lumbar spine disability to 60 percent, effective July 11, 2012.  The Board again remanded the case in February 2015 for additional development.

As  noted on the February 2015 remand, the issues of service connection for diverticulosis and gallbladder damage have been raised by the record in a statement that appears to have been received in July 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  The RO has not substantially complied with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

In the February 2015 remand, the Board directed that the RO make arrangements to obtain the Veteran's treatment records from his chiropractor and any other non-VA medical providers who had treated him for his low back and right lower extremity radiculopathy, to include Southern Maryland Chiropractic Center, Southern Maryland Physical Therapy Service, Potomac Neurosurgery, and Georgetown University Hospital.  The RO sent the Veteran a letter concerning these records in April 2015.  This letter was returned by the postal service as undeliverable in May 2015 noting that the forwarding time had expired; however, the Veteran's new mailing address was provided on the returned envelope.  Thereafter, the RO did not re-mail the letter to the Veteran's new address.  Further, a June 2015 supplemental statement of the case (SSOC) was subsequently mailed to the Veteran at the prior, incorrect address and similarly returned as undeliverable.  Accordingly, a remand is required to again attempt to obtain the Veteran's private treatment records and re-mail the June 2015 SSOC to his correct address.

The June 2015 SSOC lists VA treatment records dated from March 2006 to May 2015.  However, these records are not included in the VBMS file.  They should be associated with the file on remand.



Further, on VA examination in May 2015 the examiner indicated that the Veteran had unfavorable ankylosis of the entire spine.  However, the examiner also noted that the Veteran had forward flexion of the spine from 0 to 45 degrees.  The Veteran should be scheduled for an additional VA examination to clarify this inconsistency.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to submit a completed authorization and release form for his chiropractor and any other non-VA medical providers who have treated him for his low back and right lower extremity radiculopathy.  Records since his most recent surgery in August 2012 are particularly important, to include from Southern Maryland Chiropractic Center, Southern Maryland Physical Therapy Service, Potomac Neurosurgery, and Georgetown University Hospital.  

The letter must be mailed to the Veteran at his current address on J.D. Highway.  Copies of all records obtained should be associated with the VBMS file.

2.   Mail of copy of the June 2015 supplemental statement of the case and the June 2015 rating decision to the Veteran at his current address on J.D. Highway.

3.  Ensure that the Veteran's VA treatment records dated from March 2006 to May 2015 are associated with the VBMS file.  See June 2015 SSOC.  Also, make arrangements to obtain the Veteran's complete VA treatment records dated from June 2015 forward and associate them with the VBMS file. 



4.  After the above records have been obtained, schedule the Veteran for VA spine/neurological examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  Appropriate DBQs should be filled out, if possible.  

The examiner should specifically clarify whether or not the Veteran has unfavorable ankylosis of the entire spine and provide an explanation as to his/her finding.  If the examiner determines that the Veteran does not have ankylosis of the entire spine, he/she must reconcile this finding with the finding(s) reported in the May 2015 VA examination report.

5.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




